Per Curiam,
It is conceded that judgment of ouster was properly entered against the defendant for the reasons that there was no properly constituted ward of the city of Scranton that he could represent as a school controller, and that there was no election district in which votes could be cast for him for this office. Whether the additional reason given by a majority of the court that the Act of April 28, 1903, P. L. 332, is both unconstitutional and void for uncertainty can be sustained, is a question not requiring decision at this time.
The judgment is affirmed.